In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-460 CR

____________________


THOMAS CHARLES BORUCH, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 221st District Court
Montgomery County, Texas

Trial Cause No. 04-09-07275-CR




MEMORANDUM OPINION
	Thomas Charles Boruch was convicted and sentenced on an indictment for sexual
assault.  Boruch filed a notice of appeal on October 17, 2005.  The trial court entered a
certification of the defendant's right to appeal in which the court certified that this is a
plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The trial court's certification has been provided to the Court of Appeals by the
district clerk.
	On October 19, 2005, we notified the parties that the appeal would be dismissed
unless an amended certification was filed within thirty days of the date of the notice and
made a part of the appellate record.  See Tex. R. App. P. 37.1.  The record has not been
supplemented with an amended certification.  Because a certification that shows the
defendant has the right of appeal has not been made part of the record, the appeal must be
dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.
								___________________________
								        DAVID GAULTNEY
									        Justice

Opinion Delivered December 7, 2005
Do Not Publish
Before Gaultney, Kreger and Horton, JJ.